 



Exhibit 10.4
Summary of the
Kaiser Aluminum
2006 Short Term Incentive Plan
For Key Managers
This is a summary of the Kaiser Aluminum short term incentive program
(STIP) effective January 1, 2006. The STIP performance period is annual. The
2006 program rewards participants for Earnings Before Interest, Taxes,
Depreciation and Amortization (EBITDA) from the Fabricated Products business
unit. The 2006 STIP is intended to serve as a bridge to future programs
following the transition from Chapter 11 to emergence. The metrics for the 2006
STIP are derived from the design criteria employed in the Fabricated Products
business unit from 2000 through 2005.
Purpose of the 2006 Kaiser Aluminum STIP

1.   Focus attention on earnings (as measured by EBITDA) within Fabricated
Products, Kaiser’s core business segment.   2.   Reward the achievement of
aggressive performance goals.   3.   Align the focus on earnings with
achievement of other business objectives.   4.   Provide incentive opportunities
that are consistent with competitive market.   5.   Link incentive pay to
individual performance as well as the Company’s success and ability to pay.

STIP Philosophy
Compensation should be related as closely as possible to the success and safe
operations of our business. In order to achieve success, participants must
continue to seek out and find ways to not only enhance earnings but also to move
the Company to a higher level of ongoing achievement.
The monetary incentive awards from the 2006 STIP will be based on EBITDA with
modifiers for achievement of plant, individual, and safety performance
objectives.
Primary Performance Measures

•   The financial performance measure to determine incentive awards is Earnings
Before Interest, Taxes, Depreciation and Amortization (EBITDA) from the
Fabricated Products business unit. Fabricated Products safety performance as
measured by Total Case Incident Rate (TCIR) will be utilized as a performance
modifier.

•   EBITDA for incentive compensation will be as reported in the 10-K. However,
the EBITDA may be adjusted for certain re-structuring costs, gains related to
divestitures or shutdown of locations, or other extraordinary items. These
adjustments may spread certain extraordinary items over a period of years based
upon the recommendation of the CEO and the approval of the Compensation
Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



Individual Performance Criteria — Kaiser Aluminum STIP

•   Individual payouts from the 2006 STIP may be adjusted based upon performance
against individual objectives and/or business segment earnings.   •   The
Business Unit modifier allows for a plus or minus 50% of target or award based
on the performance of the specific business segment that applies to individuals.
  •   There are up to four categories based on individual objectives or targets
set in the first quarter of each year. Each category allows for an individual
modifier of plus or minus 25% of target or award.

Target Incentive

•   A monetary target incentive amount for each participant is established for
the STIP based on competitive market, internal compensation balance and position
responsibilities.

•   Participants’ monetary incentive targets are set at the beginning of each
annual STIP performance period.

•   The participant’s monetary incentive target amount represents the incentive
opportunity when certain financial, safety, operational and individual
performance goals are met.

How Incentive Awards Are Determined

•   At the end of the year “EBITDA” is determined from Fabricated Products
operating income plus depreciation and amortization as reported in the 10-K and
as adjusted by re-structuring amounts and other special adjustments (if any).

•   The “EBITDA” achievement is then use to determine the Award Multiple.

•   The Award Multiple may be adjusted within a range of plus or minus 10% based
upon Fabricated Products TCIR.

•   The maximum Award Multiple is 3.0 times the sum of the individual monetary
incentive target.

•   A pool is established based upon the Award Multiple multiplied by the sum of
individual monetary incentive targets for the STIP participants. The entire pool
is paid to participants.

STIP Award

•   Each participant’s base award is determined as the vested monetary incentive
target times Award Multiple.

- 2 -



--------------------------------------------------------------------------------



 



•   Based on the Fabricated Products EBITDA and TCIR performance as well as
business unit and individual performance, the monetary award can be modified in
aggregate up to plus or minus 100% of incentive target or base award.

  o   If the award multiple is 1.0 or greater, then the earnings and individual
/ safety performance modifier will be a percentage of the calculated award.    
o   If the award multiple is less than 1.0, then the earnings and individual /
safety performance modifier will be a percentage of incentive target.

Form and Timing of Payment

•   Annual monetary incentive awards from the STIP are paid in cash no later
than March 31 following the end of the year.

Other Administrative Provisions

•   Annual monetary incentive awards paid from the STIP count as additional
compensation for purposes of the Company’s Defined Contribution and Restoration
Plans but not for other Company benefits. All applicable federal, state, local
and FICA taxes will be withheld from all incentive award payments.

•   Retirement or termination: If participant dies or retires under “normal”
(age 62), full early retirement (position elimination), or is involuntarily
terminated due to position elimination, or becomes disabled, on a date other
than December 31 of any year, a pro-rata incentive award is earned based on
actual eligibility during the performance period. Leave of absence participants
earn a prorated award based on the number of months of active employment.
Incentive awards are forfeited for all voluntary terminations prior to the end
of the performance period (December 31).

•   Beneficiary designation: In the event of your death your designated
beneficiary will receive any payments due under the STIP. If there is no
designated beneficiary on file with Human Resources, any amounts due will be
paid to your surviving spouse or, if no surviving spouse, to your estate.
Contact Division Human Resources to designate or change your beneficiary.

•   Non transferability: No amounts earned under the STIP may be sold,
transferred, pledged or assigned, other than by will or the laws of descent and
distribution until the termination of the applicable performance period. All
rights to benefits under the STIP are exercisable only by you or, in the case of
your death, by your beneficiary.

•   The STIP may be modified, amended or terminated by the Compensation
Committee at any time. If the plan is terminated, modified or amended, then
future payments from the STIP are governed by such modifications or amendments.
If terminated, then a prorated award will be determined based on number of
months up to termination, and paid before April 30 following the end of the
year.

- 3 -



--------------------------------------------------------------------------------



 



•   The STIP constitutes no right to continued employment. The Chairman and CEO,
with oversight from the Compensation Committee of the Board of Directors, has
the discretionary authority to interpret the terms of the plan and his decisions
shall be final, binding and conclusive on all persons affected.

- 4 -